Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16,18,20 arerejected under 35 U.S.C. 103 as being unpatentable over Cecur (EP1712748) in view of Decuir (7,210,435).

Regarding claims 1-11: Cecur discloses a rocker arm assembly (figures 1-3) comprising: a cam side rocker arm portion  (31) configured to selectively rotate about a pivot location (67), the cam side rocker arm portion comprising: a first pin joint (65) above the pivot location; and a cam end configured to receive a lift profile from a cam lobe (15); a valve side rocker arm portion (19) configured to rotate about the pivot location relative to the cam side rocker arm portion, the valve side rocker arm portion 
Cecur fails to disclose a ball and socket joint.
However, Decuir teaches a ball and socket joint (figure 5); the positioning pin comprises a rounded surface (114) configured to interface with the socket (110) in a ball-and-socket arrangment.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Cecur by replacing the pin joint with ball and socket joint as taught by Decuir for such is an equivalent alternative well known joining methodologies in the art.  

Regarding claim 12: Cecur discloses the pivot location comprises a pivot axle joining the cam side rocker arm portion to the valve side rocker arm portion (67).  

Regarding claim 13: Cecur discloses the valve side rocker arm portion comprises a rocker shaft bore (R), and wherein the pivot axle is above the cam end (15).  



Regarding claim 15: Cecur as modified above discloses the claimed invention as recited above and Cecur further discloses the pivot axle (67) is between the cam end (43) and the first pin joint (59) (figure 3).  

Regarding claim 16: Cecur discloses the valve side rocker arm portion comprises a rocker shaft bore, and wherein the pivot axle is “adjacent”, the rocker shaft bore (figure 2).  

Regarding claim 18,20: Cecur as modified above discloses the claimed invention as recited above and Cecur further discloses the valve side rocker arm portion comprises a valve side latch body (77) adjacent the cam end (figure 3).  

Allowable Subject Matter
Claims 17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746